Dissenting Opinion by
Mr. Justice Musmanno:
The only question before this Court is the amount of the verdict.
When the plaintiff was five years of age he underwent an operation which somewhat immobilized his left hip joint but not enough to impede him in his varied activities in the succeeding years of his life. His health was good, he played basketball, baseball, football, danced and engaged in all the sports of enthusiastic youth. And he worked regularly at remunerative employment.
On July 13, 1947, he suffered an accident which destroyed the efficacy of his left knee joint, disabled his left ankle and caused a limitation of motion in the spine, all of which disabilities carried their concomitant pain and physical torture. Dr. Richard C. Ritter testified: “A. * * * In other words, the knee will not move due to adhesions and so forth, due to the fibrous ankylosis which is present or limitation of motion. The motion is associated with pain and loss of stability which is gradually getting worse. That keeps on. The condition in his back is aggravated as he has to limp more than he should and it keeps the condition in his ankle aggravated as he has to walk in an abnormal manner.”
*592In December, 1947, the plaintiff returned to work because a friend transported him to and from his place of employment by automobile. From August, 1949 to February, 1951, when he was on involuntary furlough, he tried to obtain employment elsewhere, but was turned down because of the infirmities occasioned by the fall which is the subject of this law-suit.
The plaintiff, now 39 years of age, has a life expectancy of 30.91 years, according to the Commissioner’s Standard Mortality Table. Should he lose his job at the Westinghouse Plant, where he holds on because of his previous faithful service, and where he has already suffered a decrease in earning power, it is practically certain no one else would employ him. He is incapable of doing any work requiring heavy lifting or bending of his knee. He has difficulty in walking and he cannot stand any length of time. Dr. Joseph A. Coyle testified .through depositions that the plaintiff’s frequent swelling and feeling of insecurity in his left knee “handicaps him in standing, walking and sitting down.” The plaintiff cannot even bend over sufficiently to put on his shoes and socks.
Dr. Ritter summed up the plaintiff’s fate by declaring that because of the tragic mishap of July 13, 1947, caused by the defendant’s negligence, the plaintiff has become what is perhaps the most doleful and disspiriting sight that one encounters on the highway of life, a “permanent cripple.”
A permanent cripple is an object of constant pity and a subject for repeated discard. He awakens sympathy but not assistance, he arouses compassion but not employment. In the economic world he is the last one to be employed and the first one to be discharged. In the race of life for the awards of comfort, promotion and happiness, he always arrives last. In the words of John Davidson:
*593“In anguish we uplift
A new unhallowed song;
The race is to the swift;
The battle to the strong.”
No one can restore to the plaintiff the vigor of health and the sturdiness of limb he enjoyed prior to the night of July 13, 1947, but the jury sitting upon his case concluded that a verdict of $35,000 would offer a compensation assuring him for the next thirty years the necessities of life which might otherwise not be vouchsafed.
$35,000 sounds like a great deal of money — and it is. Looked at closely, it bulks into a good sized package but spread over thirty years it thins out considerably. And then, when it passes through the wringer of present day inflation the package shrinks even more considerably. Considering all the additional expenses to which the plaintiff will inevitably be subjected because of medication, treatment, X-rays and forced rests, the amount remaining after accrued costs and disbursements, will be none too much as he limps across'the span of life left to him in the arduous years of this fast-moving twentieth century which has little or no time for cripples.
I would affirm the verdict of $35,000.